Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 2/9/2022.  Claim 24 is added.

Response to Arguments
Applicant’s arguments have been considered but they are not persuasive.  Applicant argues there can be no phase separation in Wong et al. (US 2015/0174806) because there are no phases to separate. Applicant argues this is because Wong et al. teaches the spinnable polymers and adhesive are blended in a solution and a solution is necessarily a single phase. Examiner is confused by Applicant’s arguments because Applicant claims spinning a solution with a polymeric component and an adhesive component therein, exactly as is taught in Wong et al., and teach phase separation of said solution. Thus, if such a solution cannot be phase separated, as Applicant appears to argue, then it is unclear how Applicant’s solution, essentially identical to that described in the prior art, can be phase separated. This is the crux of Examiner’s argument for obviousness. The prior art teaches the same solution exposed to the same conditions as taught by the Applicant. It is Examiner’s contention that the same material exposed to the same conditions will produce the same results, i.e. phase separation. 
Applicant appears to argue that such a result would not occur, or is impossible in Wong et al., yet fails to explain how the instant invention, seemingly identical to Wong et 
Applicant argues “it is not common knowledge that a single phased solution would unquestionably becomes [sic] phase separated during an electrospinning process.”  If phase separation would not unquestionably occur, and if causing phase separation is not common knowledge, then it is unclear how Applicant creates phase separation, and the specification has not enabled such phase separation. 
Examiner submits the phase separation likely is enabled because the instant process and the process in Wong et al. teaches blending a polymer solution and adhesive, i.e. two separate materials (See Wong et al., page 8, paragraph [0129]), and it would likely be within the abilities of a person having ordinary skill in the art to blend such separate materials such that they separate.  Thus, contrary to Applicant’s argument, Wong et al. does not teach an inseparable solution, but teaches a blended solution comprising two separate materials, exactly as is claimed.  This blended solution has two-parts, a polymeric part and an adhesive part, each of which can phase separate from one another as is well-known for such liquids. Wong et al. further provides motivation to provide the adhesive part of said solution to be phase separated to the outside of the fibers, such as is claimed.  This is because the adhesive portion of the blend is used for bonding the fiber in Wong et al. an such an adhesive cannot perform such a function if it is within the fiber and not of the surface thereof.
The blended solution in Wong et al. is EXACTLY the same as that described in the instant specification for causing phase separation, and although Applicant argues Examiner takes Official Notice with regard to separation, there is specific motivation in Wong et al. to phase separate one of the blended components to the surface of the spun fiber, and this motivation was made explicit in the rejection. The only description with regard to phase separation of such a solution in the instant specification is that phase separation of a solution comprising a first material and a second material “may occur during electrospinning/electrospraying thereof.”  See instant USPgPub 2019/0176191, page 10, paragraphs [0119] and [0126].  There is no further description at all in the instant specification with respect to phase separation.  Thus, if the solutions taught in the specification having two materials do not cause phase separation, then the Applicant has failed to disclose how to carry out their invention, i.e. how to cause phase separation of a solution having two materials during electrospinning, while admitting such an omission is not common knowledge.  Thus, Examiner submits the invention must either be obvious in view of Wong et al. as described in the rejection, or else not enabled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The only description the instant specification gives for phase separation is that it “may occur” when a solution is a mixture of two materials in solution, such as a fiber forming polymer material and an adhesive material (See instant USPgPub2019/0176191, page 10, paragraphs [0118]-[0119] and paragraphs [0125]-[0126]). Applicant argues phase separation of a solution having a polymeric component therein blended with an adhesive material, i.e. two separate materials, will not result in phase separation during electrospraying.  Further, Applicant argues causing phase separation of such a blended solution during electrospraying is not common knowledge.  See Applicant Response filed 2/9/2022, page 8. Therefore, Applicant has not disclosed how to cause phase separation of a solution having two materials during electrospraying, such as is claimed, and confirms that causing such phase separation such as is claimed is not common knowledge.  If this is indeed true, as Applicant argues, this means the claimed phase separation must not be enabled because Applicant has failed to disclose a feature of the claimed invention that is not known, i.e. how to cause phase separation of a solution of two materials. If phase separation does occur in such a blended solution of two materials or if causing phase separation from such a solution is common knowledge, then the invention is enabled, but also obvious, as described in the 103 rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonneh (US 2001/0064928) in view of Wong et al. (US 2015/0174806).
Regarding Claims 1, 2, 7-8, and 11, Bonneh teaches a method of forming a multilayer fibrous medium (See Abstract), comprising:
forming at least two vertically arranged layer on or above a substrate, each layer comprising a plurality of fibers (See Fig. 1B and page 2, paragraphs [0044]-[0045], wherein multiple layers are formed on top of one another; and note it is inherent the layers must be formed on some sort of substrate as a forming surface). 
Bonneh further teach forming a layer via electrospinning, which is a type of electrospraying (note the two terms are used essentially interchangeably in the instant specification), wherein the electrospun layer [16] has less basis weight than the meltblown layer [14] on which it is formed (See page 3, paragraphs [0053]-[0054], and note the basis weight of the electrospun layer may be 0.2 g/m2).  
Bonneh doesn’t specifically teach the electrospun layer is an adhesive as claimed, but teaches such the layer may be formed between other layers (See page 3, paragraph [0059] and Fig. 1B-C), is formed from polyurethane (PUR), polyamides (PA), polyvinyl alcohol (PVA), or polyacrylonitriles (PAN) (See page 3, paragraph [0057]), and may be a bicomponent fiber of any two of the materials listed (See page 3, paragraph [0058]), which includes elastic adhesives (See page 3, paragraph [0056]). Thus, it is clear any layers including the electrospun layer [16] in Bonneh may include adhesives such as elastic adhesive.
Bonneh fails to identify the suitable elastic adhesives or the exact procedure for producing dual component fibers.  However, Wong et al. teaches when electrospinning polymers, such as polyurethane (PUR), polyamides (PA), polyvinyl alcohol (PVA), and polyacrylonitriles (PAN), to form a nonwoven layers (See page 4, paragraph [0062] and page 5, paragraph [0074], and note these are the same polymers electrospun in Bonneh), including between other layers (See page 5, paragraph [0099]), it is known to utilize adhesive elastomers (i.e. elastic adhesives) such as butyl rubber and silicone rubber (See page 7, paragraph [0126], and note these are pressure sensitive) along with the spinnable polymers in order to achieve enhanced bonding between layers (See page 7, paragraph [0122]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to form a bicomponent fiber such as taught in Bonneh wherein the bicomponent fiber includes an elastic adhesive such as butyl rubber or silicone rubber (which are pressure sensitive) and is formed by the process as it taught in Wong et al. Doing so would have predictably been a suitable way to form such fibers and enhance the bonding of the formed electrospun nonwoven between adjacent layers.  
Although Wong et al. doesn’t specifically teach the spun fibers phase separate with the adhesive on the surface, Wong et al. teaches the spinnable polymers and the adhesive polymers are previously blended in a solution to fine-tune the properties of the electrospun in a process well known in the art (See page 7, paragraph [0124]) and indicates the adhesive component augments the surface characteristics of the adhesives (See page 7, paragraph [0122], teaching the “adhesive component impact intermolecular interactions… and conforms to surface asperities and thus enhances the adhesion between two surface”).  Applicant provides no specific teaching on how to achieve phase separation, but merely states that “phase separation may occur during electro spinning” when a solution comprises a mixture of materials (See instant PgPub 2019/0176191, page 10, paragraph [0119]). 
Thus, Examiner submits the method for achieving such phase separation occurs spontaneously when using mixtures of materials in solution such as the Applicant uses, or else the techniques for achieving such phase separations must be well known.  Since Wong et al. teaches the same materials electrosprayed from solution in the same way, that tuning the solution mixture is a well-known way to curate the properties of the electrospun fibers, and that the adhesive component acts at the surface of the fiber to enhance adhesion, Examiner submits if not already inherent or implied by the processes in Wong et al., it at least would have been obvious to a person having ordinary skill in the art at the time of invention to fine tune the mixture to allow phase separation of the adhesive component on the surface upon electrospraying.  Doing so would have predictably caused enhanced bonding since it would have provided more opportunities for the adhesive to have intermolecular interactions with surfaces to which the fiber is adhered since fibers can only bond at their exposed surface.    
Regarding Claim 3, Bonneh teaches the method of claim 2 as described above.  Bonneh teaches the basis weight of the electrospun layers is AT LEAST 0.2 g/m2 and the meltblown layer is AT LEAST double that basis weight (See page 3, paragraph [0054]).  This range indicates basis weights, such as 0.5 g/m2 for the electrospun layer and 1.5 g/m2 for the meltblown layer, would have well within the preferred range for these layers as described.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize such basis weights.
Regarding Claim 4, Bonneh teaches the diameter of the electrospun layer is 100-400 nm (See page 3, paragraph [0053]).
Regarding Claims 5-6, Bonneh teaches the electrospun layer may be formed between layers, wherein either of layers [12] or [14] may be considered nonwoven layers (See Figs. 1B and 1C and page 3, paragraph [0059], and note the layer on which the electrospun layer is formed, e.g. [12] in 1B or [14] in 1C, is a substrate on which it is directly formed whether it is a separate layer of the nonwoven material or the forming substrate).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonneh and Wong et al. as applied to Claims 1 and 11, and further in view of Yoo et al. (US 2013/0078882).
Regarding Claims 12, Bonneh and Wong et al. teach the method of claims 1 and 11 as described above.  Bonneh teaches disposing the fibers form pores, thus suggesting the fibers a laid in multiple directions to form such pores (See page 3 paragraph [0053]), a feature typical of electrospinning (See, for example, Yoo, Figs. 4 and 6, clearly showing similarly electrospun fibers out of parallel alignment).

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonneh and Wong et al. as applied to Claims 1 and 11, and optionally in view of Kas et al. (US 2017/0069915).
Regarding Claims 24, Bonneh and Wong et al. teach the method of claims 1 and 11 as described above.  Bonneh further teaches various methods for carrying out the electrospinning process, including nozzle-free processes, which are well-known in the art, wherein a rotating electrode having a voltage difference with a collector is dipped into a solution to coat the rotating electrode, the solution then being spun onto a spinning surface of the collector as a result of the electric field created by the voltage difference (See page 1, paragraph [0004], wherein counter electrode is a collector and potential difference implies voltage difference).  Bonneh also indicates similar methods with “dippers” are known and discloses wire “dippers” carried by end faces to carry out electrostatic spinning (See page 1, paragraph [0006]).  Bonneh does not indicate these methods of electrostatic spinning are limited and implies any would have been suitable to carrying out the process.  Further, Wong et al. teaches nozzle-free spinning methods reduce production times and costs (See page 1, paragraph [0006]), and specifically teaches rotating a dipping component [112] including dipping elements [120] separated from each other along the dipping component [112] wherein the rotation causes the dipping component to be submerged in the solution so as to coat the surface of the dipping elements, the solution then being spun out on to a collector [114] due to the presence of an electric field (See page 4, paragraphs [0071]-[0073], and note it is implicit the electric field between electrodes [112],[114] is created by a voltage differential between the electrodes).  The prior art thus makes it clear rotating dipping elements are known in the art and various materials may be used as the material to be dipped and the material carrying the dipping element.  Although dipping elements connected by a rotating chain are not made explicit, it would have been apparent the material rotating the dipping element is not critical as long as it can rotate the dipping element into the required dipping solution and experience an electric field to spin it out as a result of the voltage differential with the collector (See, for example, Kas et al., page 7, paragraph [0107], teaching a rotating wire is equally applicable for dipping as a rotating drum in nozzle-free electrospinning).  Thus, Examiner submits the support network rotating the dipping elements is not specifically limited and clearly could have been thread-like materials such as a wire or a chain, as opposed to a roller or a drum.  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to connect dipping elements via a thread-like materials, such as a wire or a chain, as opposed to the surface of a drum or a roller.  Doing so would have predictably been a suitable method of carryout nozzle-free electrospinning, such as is known in the art to be suitable to form adhesive surfaces as claimed, and also would have predictably been cheaper and more time efficient than nozzle methods.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746